 Case 5:18-cv-01648-CJC-PLA Document 192 Filed 04/24/20 Page 1 of 1 Page ID #:3640



 1

 2

 3                                                                    JS-6
 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11

12   BRIESA McCLAIN, JOAQUIN McCLAIN, )             Nos. ED CV 18-1648-CJC (PLA);
                                       )                 ED CV 18-2541-CJC (PLA)
13                    Plaintiffs,      )
                                       )            JUDGMENT
14               v.                    )
                                       )
15   COUNTY OF SAN BERNARDINO, et al., )
                                       )
16                    Defendants.      )
                                       )
17

18          Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of
19   United States Magistrate Judge,
20          IT IS ADJUDGED that the Third Amended Consolidated Complaint in these consolidated
21   actions is dismissed without leave to amend and with prejudice and that the actions are dismissed
22   with prejudice.
23

24   DATED: April 24, 2020                        ________________________________________
                                                         _____________
                                                                     _____________
                                                                                _ ____
                                                       HONORABLE
                                                         ONORABLE CORMAC J. CARNEY
                                                                              CA
                                                                               ARNEY
25                                                     UNITED
                                                         NITED STATES DISTRICT JUDGE
26

27

28
